15-1831
Mintz & Gold v. Daibes

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 16th day of March, two thousand sixteen.

Present: ROBERT A. KATZMANN,
                     Chief Judge,
         ROBERT D. SACK,
         RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
________________________________________________

MINTZ & GOLD LLP,

        Plaintiff-Appellee-Cross-Appellant,

                v.                                         Nos. 15-1831 (L), 15-1943(XAP)

FRED A. DAIBES,

      Defendant-Appellant-Cross-Appellee.
________________________________________________

For Plaintiff-Appellee/Cross-Appellee:              Steven G. Mintz, Mintz & Gold LLP, New
                                                    York, NY.

For Defendant-Appellant/Cross-Appellant:            Richard J. Abrahamsen, New York, NY.



Appeal from the United States District Court for the Southern District of New York
(Engelmayer, J.).



                                               1
       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is AFFIRMED.

       Defendant-appellant Fred A. Daibes appeals the district court’s imposition of sanctions in

the amount of $10,000 on Daibes’ counsel, Richard J. Abrahamsen. We assume the parties’

familiarity with the underlying facts, procedural history, and the issues on appeal.

       We review orders imposing Rule 11 sanctions for abuse of discretion. See Cooter & Gell

v. Hartmarx Corp., 496 U.S. 384, 409 (1990); Storey v. Cello Holdings, L.L.C., 347 F.3d 370,

387 (2d Cir. 2003). Underlying factual findings are reviewed for clear error. Friends of Animals

Inc. v. U. S. Surgical Corp., 131 F.3d 332, 334 (2d Cir. 1997). “We have noted that this

deferential standard gives recognition to the premise that the district court is better situated than

the court of appeals to marshal the pertinent facts and apply the fact-dependent legal standard

that informs its determination as to whether sanctions are warranted.” Schlaifer Nance & Co. v.

Estate of Warhol, 194 F.3d 323, 333 (2d Cir. 1999) (internal quotation marks omitted).

       Our review of the record and relevant case law shows that the district court properly

imposed Rule 11 sanctions on Daibes’ counsel. We therefore affirm the district court’s judgment

for substantially the same reasons stated by the district court in its thorough and well-reasoned

opinion and order.

       We have considered all of Daibes’ arguments on this appeal and find that they lack merit.

For the reasons given, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               CATHERINE O’HAGAN WOLFE, CLERK




                                                  2